SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 American Independence Funds Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: American Independence Funds Trust Rx Dynamic Stock Fund (formerly, American Independence Stock Fund) American Independence JAForlines Risk-Managed Allocation Fund American Independence International Alpha Strategies Fund American Independence Kansas Tax-Exempt Bond Fund American Independence Boyd Watterson Core Plus Fund American Independence U.S. Inflation-Indexed Fund American Independence Large Cap Growth Fund 1345 Avenue of the Americas, 2 nd Floor New York, NY 10105 (866) 410-2006 www.aifunds.com October , 2015 Dear Shareholder: On behalf of the Board of Trustees of American Independence Funds Trust (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders of each of the separate investment series listed above (each a “Fund” and collectively, the “Funds”), to be held at 10:00 a.m. (Eastern time) on November 20, 2015, at the Trust’s offices located at 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105. While we encourage you to read the full text of the enclosed Joint Proxy Statement, we are also providing you with a brief overview of the proposals, which are as follows: Approval of a New Advisory Agreement . American Independence Financial Services, LLC (“American Independence”or the“Adviser”), your Fund’s investment adviser, entered into a definitive agreement with FolioMetrix LLC (“FolioMetrix”), an SEC registered investment adviser headquartered in Nebraska, whereby FolioMetrix merged with American Independence to create a new company (the “Transaction”). The Transaction was consummated on July 31, 2015, and American Independence is now known as RiskX Investments, LLC. The current investment advisory agreement under which American Independence serves as investment adviser to your Fund terminated upon the closing of the Transaction.In order to permit American Independence to continue to serve as investment adviser to your Fund, securities laws require Fund shareholders to approve a New Advisory Agreement. Approval of New Sub-Advisory Agreements with Existing Sub-Advisers . American Independence has retained sub-advisers to manage the assets of certain Funds.The sub-adviser to each Fund is identified in the enclosed Joint Proxy Statement.The current investment sub-advisory agreements under which the sub-advisers serve the Funds automatically terminated upon the closing of the Transaction.In order to permit your Fund’s sub-adviser to continue to serve as sub-adviser to your Fund, securities laws require Fund shareholders to approve a new investment sub-advisory agreement. Approval of Sub-Advisory Agreement with a New Sub-Adviser . In addition to approving New Sub-Advisory Agreements with existing sub-advisers for certain of the Funds, we are proposing a new affiliated sub-adviser to manage the assets of the Kansas Tax-Exempt Bond Fund. Further details are provided in the Joint Proxy Statement. Election of Trustees . You are also being asked to approve the election of each of the four (4) current Independent Trustees to your Fund’s Board and the election of a new Trustee who, by reason of her position with, and ownership of, the Adviser, is referred to as an“Interested Trustee”. In addition, shareholders are being asked for the approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A JOINT PROXY STATEMENT AND A PROXY CARD. Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders’ Meeting, we would appreciate your promptly voting, signing and returning the enclosed proxy card in the postage-paid envelope provided. We thank you for your time and for your investment in the American Independence Funds Trust. Sincerely, Eric M. Rubin President American Independence Funds Trust ii American Independence Funds Trust Rx Dynamic Stock Fund (formerly, American Independence Stock Fund) American Independence JAForlines Risk-Managed Allocation Fund American Independence International Alpha Strategies Fund American Independence Kansas Tax-Exempt Bond Fund American Independence Boyd Watterson Core Plus Fund American Independence U.S. Inflation-Indexed Fund American Independence Large Cap Growth Fund NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the American Independence Funds Trust (the “Trust”), a Delaware business trust, will be held at the Trust’s offices, located at 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105, on November 20, 2015 at 10:00 a.m. (Eastern time) for the following purposes: Proposal Fund(s) Affected 1. To approve a new investment advisory agreement between each Fund and RiskX Investments, LLC. All Funds 2. To approve the following new sub-advisory agreements between RiskX Investments, LLC (“RiskX Investments”) and each of the sub-advisers named below: a. Investment sub-advisory agreement between RiskX Investments and J.A. Forlines Global, LLC. (existing sub-adviser) JAForlines Risk-Managed Allocation Fund b. Investment sub-advisory agreement between RiskX Investments and Navellier & Associates, Inc. (existing sub-adviser) International Alpha Strategies Fund and Large Cap Growth Fund c. Investment sub-advisory agreement between RiskX Investments and Boyd Watterson Asset Management, LLC. (existing sub-adviser) Boyd Watterson Core Plus Fund d. Investment sub-advisory agreement between RiskX Investments and Fischer Francis Trees and Watts, Inc. (existing sub-adviser) U.S. Inflation-Indexed Fund 3. To approve a new investment sub-advisory agreement between RiskX Investments and Arrivato Asset Management, LLC Kansas Tax-Exempt Bond Fund 4. The election of five Trustees, one of which is an Interested Trustee. All Funds 5. To consider and act upon any matters incidental to the foregoing and to transact such other business as may properly come before the Meeting and any adjournment or postponement thereof. All Funds iii After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved each of the proposals listed above and recommended that shareholders vote “ FOR ” each proposal. The matters referred to above are discussed in detail in the joint proxy statement attached to this Notice. The Board of Trustees has fixed the close of business on October 1, 2015 as the record date for determining shareholders entitled to notice of and to vote at the Meeting. Each share of the Funds is entitled to one vote with respect to each proposal, with fractional votes for fractional shares. Eric M. Rubin President American Independence Funds Trust All shareholders are cordially invited to attend the meeting. IN ORDER TO AVOID DELAY AND ADDITIONAL EXPENSE AND TO ASSURE THAT YOUR SHARES ARE REPRESENTED, REGARDLESS OF WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED SO THAT YOU WILL BE REPRESENTED AT THE MEETING. If you have submitted a proxy card and are present at the Meeting, you may change the vote specified in the proxy at that time. However, attendance in person at the Meeting, by itself, will not revoke a previously tendered proxy. iv American Independence Funds Trust Rx Dynamic Stock Fund (formerly, American Independence Stock Fund) American Independence JAForlines Risk-Managed Allocation Fund American Independence International Alpha Strategies Fund American Independence Kansas Tax-Exempt Bond Fund American Independence Boyd Watterson Core Plus Fund American Independence U.S. Inflation-Indexed Fund American Independence Large Cap Growth Fund (each a “Fund” and together the “Funds”) JOINT PROXY STATEMENT FOR A JOINT SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 20, 2015 INTRODUCTION This joint proxy statement is solicited by the Board of Trustees (the “Board”) of American Independence Funds Trust (the “Trust”) for voting at the joint special meeting of shareholders of the Trust to be held at 10:00 a.m. (Eastern time) on November 20, 2015, at the Trust’s offices at 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105, and at any and all adjournments thereof (the “Meeting”), for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders. The Trust will furnish, without charge, a copy of the Funds’ most recent annual and semi-annual reports to shareholders upon request, which may be made either by writing to the American Independence Funds Trust at the address above or by calling toll-free (866) 410-2006. The annual and semi-annual reports will be mailed to you by first-class mail within three business days of your request. SOLICITATION OF PROXIES The Board is soliciting votes from shareholders of the Trust with respect to each proposal discussed below. The solicitation of votes is made by the mailing of this Proxy Statement and the accompanying proxy card on or about [Mail Date]. In addition to solicitation by mail, certain officers and representatives of the Trustees, officers and employees of the Trust’s investment adviser or their affiliates or a professional solicitation organization, may solicit proxies by telephone, facsimile or personally, at no extra cost to shareholders. (See “ Shareholder Meeting Costs and Voting Procedures ” under “ ADDITIONAL INFORMATION ABOUT THE FUNDS ”). The appointed proxies will vote in their discretion on any other business as may properly come before the Special Meeting or any adjournments or postponements thereof. Additional matters would only include matters that were not anticipated as of the date of this Proxy Statement. Each share of each Fund is entitled to one vote on each proposal and on each other matter that it is entitled to vote upon at the Meeting. The Trust knows of no other business to be voted upon at the Meeting other than those proposals set forth in the accompanying Notice of the Joint Special Meeting of Shareholders and described in this Joint Proxy Statement. Each valid proxy that the Trust receives will be voted in accordance with your instructions and as the persons named in the proxy determine on such other business as may come before the Meeting. If no instructions are given on an executed proxy that has been returned to us, that proxy will be voted FOR the proposals. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust, or by voting in person at the Meeting. 5 The presence in person or by proxy of the holders of record of half (50%) of the outstanding shares of the Funds shall constitute a quorum at the Meeting, permitting action to be taken. In the event that sufficient votes are not received by the date of the Meeting, a person named as proxy may propose one or more adjournments of the Meeting for a reasonable period or periods to permit further solicitation of proxies. The persons named as proxies will vote in favor of such adjournment those proxies that they are entitled to vote in favor of the proposals and will vote against any such adjournment those proxies required to be voted against the proposals. Each proposal requires the affirmative vote of a “majority of the outstanding voting securities” of each Fund applicable to that proposal. The term “majority of the outstanding voting securities” of each Fund as defined by the Investment Company Act of 1940, as amended, (the “1940 Act”) means: the affirmative vote of the lesser of (i) 67% of the voting securities of a Fund present at the meeting if more than 50% of the outstanding shares of the Fund are present in person or by proxy or (ii) more than 50% of the outstanding shares of a Fund. The Board has fixed the close of business on October 1, 2015, as the record date (the “Record Date”) for determining holders of each Fund’s shares entitled to notice of and to vote at the Meeting. See “ Ownership of Shares ” under “ ADDITIONAL INFORMATION ABOUT THE FUNDS ” for record date shares of the Funds. PROPOSAL 1 – TO APPROVE A NEW ADVISORY AGREEMENT FOR THE FUNDS (All Funds) Shareholders of the Funds are being asked to approve a Proposed Investment Advisory Agreement (the “New Advisory Agreement”) with RiskX Investments, LLC (“RiskX Investments” or the “Adviser”), formerly American Independence Financial Services, LLC (“American Independence”), as a result of a technical change in control of American Independence and the merger with FolioMetrix LLC. Section 15 of the Investment Company Act of 1940, as amended (the “1940 Act”), requires that any investment advisory agreement be in writing and be approved initially by both (1) the fund’s board of trustees (including a majority of those trustees who are not considered to be “interested persons” of the fund or a party to the agreement, as that term is defined in the 1940 Act (“Independent Trustees”), and (2) the fund’s shareholders.An assignment of an advisory agreement under the 1940 Act includes any transaction that results in a change in control of the investment adviser. Among other things, an assignment covers any transfer of a controlling block of the adviser’s outstanding voting securities. A controlling block is presumed if a person beneficially owns more than 25% of a company’s voting securities. The Board is recommending the approval of the New Advisory Agreement for the Funds. As is required by the 1940 Act, the current agreement provides for automatic termination upon its “assignment”. Under the 1940 Act, the change of control described below resulted in the assignment of the Funds’ then current agreement, and in its automatic termination. Therefore, as is described below, shareholders of the Funds are being asked to approve a Proposed Investment Advisory Agreement for their respective Fund(s) to assure continuity of advisory services by RiskX Investments, the same entity that currently advises the Funds. Background American Independence was formed in 2004, as a Delaware limited liability company. American Independence has been the investment adviser to the Funds pursuant to an investment advisory agreement dated July 23, 2010, as amended through April 29, 2015 (the “Original Advisory Agreement”). Effective May 8, 2015, American Independence entered into a definitive agreement among FolioMetrix LLC (“Folio”) and FolioMetrix Funding LLC (“Funding”) whereby Folio would sell its assets to American Independence and Funding would enter into various loans with American Independence for the purpose of funding such acquisition (the “Transaction”). Funding is substantially directed by Mr. Donald Putnam, Managing Partner of Grail Partners (“Grail”), and the managing member of Funding. The closing of the Transaction (the “Closing”), which took place on July 31, 2015, caused a change of control of American Independence, the adviser to the Funds. The merger of Folio with American Independence created a new company called RiskX Investments, LLC (“RiskX Investments”) . The Board of RiskX Investments, formerly of American Independence, will be reconstituted to include Donald H. Putnam (Chair), John Pileggi (CEO), Jerry Murphey (President), Craig Cognetti, an affiliated member and a representative of Funding, and John Coyle. Mr. Coyle is also the Managing Director for Navellier & Associates, Inc., the sub-adviser to the International Alpha Strategies Fund and the Large Cap Growth Fund. 6 In anticipation of the Transaction, the Trust’s Board of Trustees, at a meeting held on March 18-19, 2015 (the “Board Meeting”), approved an interim investment advisory agreement between the Trust, on behalf of each Fund, except with respect to the Large Cap Growth Fund, and RiskX Investments (the “Interim Advisory Agreement”), and the New Advisory Agreement, subject to shareholder approval. The Interim Advisory Agreement with respect to the Large Cap Growth Fund was approved at that Fund’s organizational meeting held on April 29, 2015. The 1940 Act requires that investment advisory agreements such as the New Advisory Agreement be approved by a vote of a majority of the outstanding shares of a Fund. Therefore, shareholders are being asked to approve the proposed New Advisory Agreement with RiskX Investments. The Interim Advisory Agreement allows RiskX Investments to manage the Funds, as their investment adviser, while the Board solicits shareholder approval for the New Advisory Agreement. How does Proposal 1 affect shareholders of the Trust ? The Transaction is not expected to result in any change in the portfolio management of the Funds or in the Funds’ investment objectives or policies.In addition, as described below, there are no material differences between the Original Advisory Agreement and the New Advisory Agreement.In this regard, the Original Advisory Agreement and the corresponding New Advisory Agreement contain the same terms, conditions, and fee rates, and provide for the same management services. The Terms of the Interim Agreement Based upon the considerations described below under “ Approval of New Advisory Agreement by the Board of Trustees”, the Board, including the Independent Trustees, approved the Interim Sub-Advisory Agreement at a meeting of the Board of Trustees held on March 18-19, 2015 and at an organization meeting held on April 29, 2015 with respect to the Large Cap Growth Fund. The compensation paid to RiskX Investments under the Interim Advisory Agreement is the same as the compensation that would have been paid under the Original Advisory Agreement. Such payment will be placed in an escrow account until such time as the New Advisory Agreement is approved by each Fund’s shareholders. Upon such approval, RiskX Investments will receive all fees held in escrow as well as the advisory compensation going forward. There are no material differences between the terms of the Interim Advisory Agreement and the terms of the New Advisory Agreement, except that the Interim Advisory Agreement terminates upon the earlier of (i) the 150 th day following the termination of the Original Advisory Agreement; or (ii) the effectiveness of the New Advisory Agreement. Subject to certain conditions, Rule 15a-4 under the 1940 Act permits the Board (including a majority of the Independent Trustees) to approve and enter into the Interim Advisory Agreement pursuant to which RiskX Investments may serve as investment adviser to the Funds for up to 150 days from the termination of the Original Advisory Agreement, pending receipt of shareholder approval of the New Advisory Agreement. Rule 15a-4 imposes the following conditions, all of which were met in the case of the Interim Agreement: (1) the compensation under the interim contract may be no greater than under the previous contract; (2) the Funds’ Board of Trustees, including a majority of the Independent Trustees, has voted in person to approve the interim contract before the previous contract is terminated; (3) the Funds’ Board of Trustees, including a majority of the Independent Trustees, determines that the scope and quality of services to be provided to the Funds under the interim contract will be at least equivalent to the scope and quality of services provided under the previous contract; (4) the interim contract provides that the Funds’ Board of Trustees or a majority of the Funds’ outstanding voting securities may terminate the interim contract at any time, without the payment of any penalty, on not more than 10 calendar days’ written notice to the Adviser; (5) the interim contract contains the same provisions as the previous contract with the exception of effective and termination dates, provisions required by Rule 15a−4 and other differences determined to be immaterial by the Funds’ Board; (6) the interim contract provides in accordance with the specific provisions of Rule 15a−4 for the establishment of an escrow account for fees received under the interim contract pending approval of a new contract by shareholders; and (7) the Board of Trustees satisfies certain fund governance standards under Rule 0−1(a)(7) of the 1940 Act. 7 The Terms of the New Advisory Agreement The terms of the New Agreement are the same in all material respects as the terms of the Original Agreement, which was last approved by the Trust’s Board of Trustees, including a majority of the Trustees who were not parties to such Agreement or interested persons of such parties, at the meeting held on March 18-19, 2015, and at an organization meeting held on April 29, 2015, with respect to the Large Cap Growth Fund. A copy of the form of the New Advisory Agreement is attached as Appendix A to this Proxy. Pursuant to the New Advisory Agreement, RiskX Investments will continue to provide investment research and portfolio management, including the selection of securities to purchase, hold, or sell and the selection of brokers or dealers through whom the portfolio transactions of each Fund are executed, or the selection of investment sub-advisers for the Funds. RiskX Investments’ activities are subject to review and supervision by the Trustees to whom RiskX Investments renders periodic reports of the Funds’ investment activities. RiskX Investments, at its own expense, also will furnish the Trust with executive and administrative personnel, office space and facilities, and pays certain additional administrative expenses incurred in connection with the operation of each Fund. Each Fund will continue to pay for its own operating expenses and for its share of its respective fund expenses not assumed by RiskX Investments including, but not limited to, costs of custodian services, brokerage fees, taxes, interest, costs of reports and notices to shareholders, costs of dividend disbursing and shareholder record-keeping services (including telephone costs), auditing and legal fees, the fees of the Independent Trustees and its pro-rata portion of premiums on the fidelity bond covering the Funds. There will be no increase in advisory fees for any of the Funds. The annual advisory fees under the New Advisory Agreement and the Original Advisory Agreement for each Fund as a percentage of average net assets are as follows: Fund Annual Fee Fund Annual Fee Dynamic Stock Fund 1.00% Boyd Watterson Core Plus Fund 0.40% JAForlines Risk-Managed Allocation Fund 0.75% U.S. Inflation-Indexed Fund 0.40% International Alpha Strategies Fund 0.81% Large Cap Growth Fund 1.00% Kansas Tax-Exempt Bond Fund 0.30% In addition, under the New Advisory Agreement (as well as the Original Advisory Agreement), RiskX Investments is contractually obligated to reimburse each Fund for all expenses (except for extraordinary expenses such as litigation, expenses related to acquired fund fees, and interest and dividend expense on securities sold short) in excess of average daily net assets as set forth below. The expense limitations noted below are in effect until March 1, 2016 with respect to each Fund, except for the Large Cap Growth Fund, which expires March 1, 2017. Fund Expense Limitation Fund Expense Limitation Dynamic Stock Fund Boyd Watterson Core Plus Fund Class A 1.55% Class A 0.80% Class C 2.16% Institutional Class 0.45% Institutional Class 1.16% JAForlines Risk-Managed Allocation Fund U.S. Inflation-Indexed Fund Class A 1.33% Class A 0.77% Class C 1.95% Class C 1.32% Institutional Class 0.95% Premier Class 0.47% Institutional Class 0.32% International Alpha Strategies Fund Large Cap Growth Fund Class A 1.45% Class A 1.47% Institutional Class 0.95% Class C 2.09% Institutional Class 1.09% Kansas Tax-Exempt Bond Fund Class A 0.87% Class C 1.48% Institutional Class 0.48% 8 The New Advisory Agreement may be terminated without penalty at any time by the Trust with respect to one or more of the Funds to which the Investment Advisory Agreement applies (either by the Board of Trustees or by a majority vote of the terminating Fund’s outstanding shares); or by RiskX Investments on 60-days’ written notice and will automatically terminate in the event of its assignment as defined in the 1940 Act. Appendix B to this Proxy Statement sets forth the aggregate advisory fees paid to RiskX Investments (formerly to American Independence) for each Fund during the most recent fiscal year and any fees waived pursuant to a contractual fee waiver agreement in place for the Funds. The date of the Current Advisory Agreement is July 23, 2010, as amended through April 29, 2015, and was last approved by shareholders at a special meeting held on July 23, 2010. In addition, RiskX Investments serves as the Administrator to the Trust and for these services receives an annual fee of 0.125% of average net assets of each Fund. The amounts paid to American Independence with respect to administration fees for the most recent fiscal year are set forth in Appendix B . American Independence has engaged a third party to perform certain administrative functions, and pays that third party from the administration fees received. RiskX Investments has continued to provide investments services to the Funds after the Transaction was effected and will continue to provide administrative services after the New Advisory Agreement is approved. Approval of New Advisory Agreement by the Board of Trustees At a meeting held March 18-19, 2015, the Board of Trustees unanimously approved the New Advisory Agreement, including all of the Independent Trustees, and with respect to the Large Cap Growth Fund, approved such agreement at an organizational meeting held on April 29, 2015. At a meeting held June 13, 2014 (the “2014 Contract Renewal Meeting”), the Board, including the Independent Trustees, reviewed certain materials and approved the continuation of the Original Advisory Agreement and Expense Limitation Agreement between the Trust and American Independence on behalf of each Fund. In determining whether or not it was appropriate to approve the New Advisory Agreement and to recommend its approval to the shareholders, the Board, including the Trustees who are not interested persons of RiskX Investments, considered various materials and representations provided by RiskX Investments, and the Board was advised by independent legal counsel with respect to these matters. In reaching their decision, the Board carefully considered information that they had received throughout the year as part of their regular oversight of the Trust and information from RiskX Investments that was provided in connection with the 2014 Contract Renewal Meeting in addition to the information provided at the March 18-19, 2015 meeting. At subsequent meetings held on April 29, 2015 and June 18-19, 2015, the Board reviewed additional information in relation specifically to the Large Cap Growth Fund (a newly formed series of the Trust) and in relation to expense fee comparisons for all the Funds. 9 Information considered by the Trustees included, among other things, the following: (1) representation that the same persons responsible for management of the Funds under the Original Advisory Agreement are currently expected to continue to manage the Funds under the New Advisory Agreement; (2) that the compensation to be received by RiskX Investments under the New Advisory Agreement is the same as the compensation paid under the Original Advisory Agreement; (3) RiskX Investments’ representation that it will keep any existing expense limitation agreement in effect; (4) that the senior management personnel responsible for the management of RiskX Investments are expected to continue to be responsible for the management of RiskX Investments; (5) that the terms and conditions of the New Advisory Agreement, are substantially identical to those of the Original Advisory Agreement; and (6) the commitment of RiskX Investments that there will not be any diminution in the nature, quality and extent of services provided to each Fund or its shareholders. Further, at the meetings held on March 18-19, 2015, April 29, 2015, and June 18-19, 2015, and at the 2014 Contract Renewal Meeting, the Board of Trustees reached its determinations with respect to the Original Advisory Agreement and to the New Advisory Agreement, based on the following factors: (1) the quality of the Adviser’s investment advisory and other services; (2) the Adviser’s investment management personnel; (3) the Adviser’s operations and financial condition; (4) the Adviser’s brokerage practices (including any soft dollar arrangements) and investment strategies; (5) the level of the fees that the Adviser charges compared with the fees charged to comparable mutual funds or accounts; (6) each Fund’s overall fees and operating expenses compared with similar mutual funds; (7) whether the Adviser had waived or reimbursed any fees; (8) the level of the Adviser’s profitability from its Fund-related operations; (9) the Adviser’s compliance systems; (10) the Adviser’s policies on and compliance procedures for personal securities transactions; (11) the Adviser’s reputation, expertise and resources in the financial markets; and (12) each Funds’ performance compared with similar mutual funds. In addition, at the March 18-19, 2015 meeting, the Trustees reviewed at length the terms and conditions of the Transaction resulting in the merger between American Independence and FolioMetrix. Factors considered were the following: (1) the details of the Transaction, including information on the operations and organizational structure of Grail and how the Adviser will be integrated within Grail, including any plans to merge and/or reorganize the Adviser; (2) the Adviser’s ability to perform its duties after the closing of the Transaction, including any planned or proposed changes to the Adviser’s operations and personnel that may affect a Fund; (3) whether the current investment strategies, restrictions or policies of a Fund are proposed to be changed and whether these changes will be in the best interests of the shareholders; (4) information about any benefits that may accrue to a Fund’s shareholders as a result of the Transaction (e.g., reduced expenses due to economies of scale); (5) the Adviser’s and Grail’s projected financial condition after the Transaction and whether the Adviser will have the financial strength and stability to carry out its obligations to the Funds in a manner that is consistent with the best interests of the Funds and their shareholders; (6) Grail’s and its affiliates’ history of regulatory compliance; and (7) what, if any, impact the Transaction is expected to have on a sub-adviser Based upon its review, the Board of Trustees, including all of the Independent Trustees, determined that, by approving the New Advisory Agreement, the Funds can be best assured that services from RiskX Investments will be provided without interruption. In reaching their conclusion with respect to the approval of the New Advisory Agreement, the Board members did not identify any one single factor as being controlling, rather, the Board took note of a combination of factors that influenced their decision making process. The Board did, however, identify the overall favorable investment performance of the Funds and management’s demonstrated commitment to the continued enhancement of investment performance, the commitment of the Adviser to the successful operation of the Funds, and the level of expenses of the Funds, as well as the continued use of an expense limitation agreement in order to reduce the overall operating expenses of the Funds, as being important elements of their consideration. The Board also considered the effectiveness of the compliance programs of the Funds and the Adviser in accordance with applicable requirements relating to mutual funds and their investment advisers. 10 At the March 18-19, 2015 meeting, the Trustees discussed the extent to which economies of scale were projected by the Adviser to be realized as the Funds’ assets, or the assets of the Trust overall, grew. The Trustees discussed the plans of the Adviser and its affiliates for marketing and distributing the shares of the various series of the Trust. The Trustees reviewed information about the potential effect of asset growth on each of the Funds’ expenses, and the difficulty of forecasting its effect on the profitability of the Adviser. It was noted that, to the extent the Funds’ gross expenses currently were higher than their net expenses, the reduction of the Funds’ gross expenses through the achievement of economies of scale might benefit the Adviser by reducing the expenses the Adviser must reimburse to the Funds, rather than directly benefiting the Funds by reducing their net expenses. The Board of Trustees also determined that the New Advisory Agreement is in the best interests of each Fund and its shareholders. Accordingly, after consideration of the above factors, and such other factors and information it considered relevant, the Board of Trustees unanimously approved the New Advisory Agreement and voted to recommend its approval by each Fund’s shareholders. If shareholders approve the New Advisory Agreement, it will go into effect on November 20, 2015. The New Advisory Agreement will remain in effect for up to two years from the date it takes effect, and, unless earlier terminated, will continue for maximum terms of one year thereafter, provided that such continuance is approved annually with respect to each Fund (i) by the Trust’s Board of Trustees or by a vote of a majority of the outstanding voting securities of a particular Fund, and, in either case, (ii) by a majority of the Trust’s Trustees who are not parties to the New Advisory Agreement or interested persons of any such party (other than as a Trustee of the Trust). Information About RiskX Investments, LLC RiskX Investments, LLC (formerly American Independence), a Delaware limited liability company, is the investment adviser for the Funds under the Current Agreement. RiskX Investments, located at 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105, is registered as an investment adviser with the Securities and Exchange Commission. As of June 30, 2015, RiskX Investments had approximately $810 million in assets under management. Information regarding the name(s), address(es) and principal occupation(s) of the principal executive officer(s) and partner(s) of RiskX Investments is set forth below and those Trustees and officers of the Trust who hold positions with RiskX Investments are noted below. For further information regarding RiskX Investments, please see www.riskxinvestments.com. The following table sets forth certain information with respect to the current executive officers and directors of RiskX Investments: Name Position with American Independence Position with Trust (if applicable) Address John J. Pileggi Chief Executive Officer and Director Assistant Treasurer and Interested Trustee 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105 D. Jerry Murphey President and Director N/A 1roadway, Portland, OR 97205 Eric M. Rubin President, Fund Services President 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105 Thaddeus Leszczynski Chief Compliance Officer Chief Compliance Officer 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105 Susan L. Silva Chief Administrative Officer Secretary and Treasurer 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105 James McCluskey Chief Operating and Chief Financial Officer N/A 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105 Donald Putnam Chairman and Director N/A 423 Washington St., 2nd Fl., San Francisco, CA 94111 S. Craig Cognetti Director N/A 423 Washington St., 2nd Fl., San Francisco, CA 94111 John Coyle Director N/A 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105 Arrivato Holdings, LLC Member N/A 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105 AIFS Acquisition, LLC Member N/A 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105 FolioMetrix Funding LLC Member N/A 423 Washington St., 2nd Fl., San Francisco, CA 94111 11 Expenses related to Proposal 1 All mailing, proxy solicitation and tabulation expenses associated with Proposal 1 will be borne by the Adviser. Vote Required for Proposal 1 Shareholders of each Fund who own shares at the close of business on the Record Date, October 1, 2015, will be entitled to notice of, and vote at, the Special Meeting. Each whole share is entitled to one vote, and each fractional share is entitled to a proportionate fractional vote. Shareholders of each Fund vote separately to determine whether the proposal is approved for that respective Fund. Approval of Proposal 1 requires the vote of a “majority of the outstanding voting securities” entitled to vote on the proposal, as defined in the 1940 Act, which means either (i) the vote of 67% or more of the voting securities entitled to vote on the proposal that are present at the Meeting, if the holders of more than 50% of the outstanding shares are present or represented by proxy, or (ii) the vote of more than 50% of the outstanding voting securities entitled to vote on the proposal, whichever is less. THE BOARD OF TRUSTEES OF THE FUNDS, INCLUDING A MAJORITY OF THE INDEPENDENT TRUSTEES, RECOMMENDS THAT YOU VOTE "FOR" THIS PROPOSAL NO. 1. 12 PROPOSALS 2(a)-(d) – Approval of New Sub-Advisory Agreements with Existing Sub-Advisers (JAForlines Risk-Managed Allocation Fund, International Alpha Strategies Fund, Boyd Watterson Core Plus Fund, U.S. Inflation-Indexed Fund and Large Cap Growth Fund) American Independence had entered into investment sub-advisory agreements on behalf of certain Funds (each, an“Original Sub-Advisory Agreement”and collectively, the“Original Sub-Advisory Agreements”). Information regarding the name of each sub-adviser (each, a“Sub-Adviser”and collectively, the“Sub-Advisers”), the respective Fund, the date of each Original Sub-Advisory Agreement, and the date it was last (i) approved by shareholders, and (ii) approved for continuance by the Board are set forth below: # Sub-Adviser Fund(s) Date last approved by shareholders Date last approved by Board 2(a) J.A. Forlines Global, LLC (“Forlines”) JAForlines Risk-Managed Allocation Fund N/A 6/14/2013 2(b) Navellier & Associates, Inc. (“Navellier”) International Alpha Strategies Fund Large Cap Growth Fund 5/23/2014 N/A 12/13/2013 4/29/2015 2(c) Boyd Watterson Asset Management, LLC (“Boyd Watterson”) Boyd Watterson Core Plus Fund 9/5/2014 7/30/2014 2(d) Fischer Francis Trees & Watts, Inc. (“FFTW”) U.S. Inflation-Indexed Fund 5/9/2008 6/12/2014 The Board is recommending the approval of New Sub-Advisory Agreements for the Funds. As is required by the 1940 Act, the original agreements provided for automatic termination upon “assignment.” The Closing of the merger of the Adviser resulted in the assignment of the Funds’ Original Sub-Advisory Agreements. Therefore, as is described below, shareholders of the Funds are being asked to approve a Proposed Investment Sub-Advisory Agreement for their respective Fund to assure continuity of sub-advisory services by each of the current Sub-Advisers. The 1940 Act requires that each New Investment Sub-Advisory Agreement be approved by that Fund’s shareholders in order for it to become effective. At the March 18-19, 2015 Board meeting and the April 29, 2015 Board meeting, with respect to the Large Cap Growth Fund, and for the reasons discussed below (see “ Approval of New Sub-Advisory Agreements by the Board of Trustees ”), the Trust’s Board, including a majority of the Independent Trustees, unanimously approved each New Sub-Advisory Agreement on behalf of the respective Fund and unanimously recommended its approval by shareholders in order to assure continuity of investment sub-advisory services to each Fund. Background As with the Original Advisory Agreement, each Original Sub-Advisory Agreement, as required by Section 15 of the 1940 Act, provides for its automatic termination in the event of its assignment. As a result of the Closing, as discussed above under Proposal 1, each Original Sub-Advisory Agreement has terminated. The form of for each New Sub-Advisory Agreement is attached hereto as AppendixC . In anticipation of the Transaction, the Trust’s Board, at meetings held on March 18-19, 2015 and April 29, 2015, approved interim investment sub-advisory agreements between the Adviser and each Sub-Adviser, on behalf of the respective Fund (the “Interim Sub-Advisory Agreements”), and the New Sub-Advisory Agreements, subject to shareholder approval. The Interim Sub-Advisory Agreements allow each Sub-Adviser to manage the respective Fund while the Board solicits shareholder approval for the New Sub-Advisory Agreements. 13 How does Proposal 2 affect shareholders of the Funds ? The Transaction is not expected to result in material changes to the day-to-day management and operations of the Funds. For example, the same sub-advisers (as noted parenthetically) for the JAForlines Risk-Managed Allocation Fund (Forlines), the International Alpha Strategies Fund (Navellier), the Boyd Watterson Core Plus Fund (Boyd Watterson), the U.S. Inflation-Indexed Fund (FFTW) and the Large Cap Growth Fund (Navellier) will continue to provide the day-to-day management of the respective portfolios. The portfolio managers of the Funds are expected to remain the same as well. Each Fund’s investment objectives and strategies are not expected to change due to the change in control of the Adviser. Terms of the New Sub-Advisory Agreements It is proposed that the Adviser and each Sub-Adviser, on behalf of the respective Fund, enter into the New Sub-Advisory Agreements, to become effective upon the date of shareholder approval. Under Section 15(a) of the 1940 Act, each New Sub-Advisory Agreement requires the approval of (i) the Board, including a majority of the Trustees who are not “interested persons” of any party to the New Sub-Advisory Agreement, and (ii) the shareholders of the Fund. Based upon the considerations described below under “ Approval of New Sub-Advisory Agreements by the Board of Trustees,” the Board, including all of the Independent Trustees, approved each New Sub-Advisory Agreement on March 19, 2015, with the exception of the New Sub-Advisory Agreement between the Adviser and Navellier with respect to the Large Cap Growth Fund, which was approved at the Fund’s organizational meeting held on April 29, 2015. The terms of the New Sub-Advisory Agreements are substantially the same as the terms of the Original Sub-Advisory Agreements. The dates that the Original Sub-Advisory Agreements were approved by (a) the Trust’s Board of Trustees, including a majority of the Trustees who were not parties to such agreement or interested persons of such parties, and (b) by a majority of outstanding shareholders have been provided above. Each Original Sub-Advisory Agreement has a two-year term from the last shareholder approval date, with maximum terms of one year thereafter, provided that each such continuance is approved annually with respect to a Fund (i) by the Trust’s Board or by a vote of a majority of the outstanding voting securities of a Fund, and, in either case, (ii) by a majority of the Independent Trustees. There will be no increase in sub-advisory fees for any of the Funds, and such fees are paid by the Adviser from the fees received by the respective Fund and not directly from that Fund. The annual sub-advisory fees under the New Sub-Advisory Agreements and the Original Sub-Advisory Agreements for each Fund as a percentage of average net assets are as follows (less any applicable fee waivers): Fund Annual Fee Sub-Adviser JAForlines Risk-Managed Allocation Fund 0.375% J.A. Forlines Global, LLC International Alpha Strategies Fund 0.27% Navellier & Associates, Inc. Boyd Watterson Core Plus Fund 0.20% Boyd Watterson Asset Management, LLC U.S. Inflation-Indexed Fund 0.20% Fischer Francis Trees & Watts, Inc. Large Cap Growth Fund 0.50% Navellier & Associates, Inc. Approval of New Sub-Advisory Agreements by the Board of Trustees At a meeting held on March 18-19, 2015, and at an organizational meeting held on April 29, 2015 with respect to the Large Cap Growth Fund, the Board unanimously approved the New Sub-Advisory Agreements, including all of the Independent Trustees. At a meeting held June 13, 2014 (the “2014 Contract Renewal Meeting”), the Board, including the Independent Trustees, reviewed certain materials and approved the continuation of each Original Sub-Advisory Agreement, as well as the Original Advisory Agreement and Expense Limitation Agreement between the Trust and American Independence on behalf of each Fund, except for the Large Cap Growth Fund which had not yet commenced operations. 14 In determining whether or not it was appropriate to approve the New Sub-Advisory Agreements and to recommend their approval to the shareholders, the Board, including the Trustees who are not interested persons of RiskX Investments, considered various materials and representations provided by RiskX Investments and each Sub-Adviser, and the Board was advised by independent legal counsel with respect to these matters. In reaching their decision, the Board carefully considered information that they had received throughout the year as part of their regular oversight of the Trust and information from RiskX Investments and the Sub-Advisers that was provided in connection with the 2014 Contract Renewal Meeting in addition to the information provided at the at the March 18-19, 2015 meeting. At subsequent meetings held on April 29, 2015 and June 18-19, 2015, the Board reviewed additional information in relation specifically to the Large Cap Growth Fund (a newly formed series of the Trust) and in relation to expense fee comparisons for all the Funds. Information considered by the Trustees included, among other things, the following: (1) representation that the same persons responsible for management of the Funds under the Original Sub-Advisory Agreements are currently expected to continue to manage the Funds under the New Sub-Advisory Agreements; (2) that the total compensation to be paid by the Adviser under the New Sub-Advisory Agreements is the same as the compensation paid under the Original Sub-Advisory Agreements; (3) the Adviser’s and each Sub-Adviser’s representation that each will keep any existing expense limitation agreement in effect; (4) that the terms and conditions of the New Sub-Advisory Agreements are substantially identical to those of the Original Sub-Advisory Agreements; and (5) the commitment of the Adviser and each Sub-Adviser that there will not be any diminution in the nature, quality and extent of services provided to each Fund or its shareholders. Further, in reviewing materials provided at the March 18-19, 2015 meeting, the April 29, 2015 meeting, and the 2014 Contract Renewal Meeting, the Board reached its determinations with respect to each New Sub-Advisory Agreement, based on the following factors: (1) the quality of each Sub-Adviser’s investment advisory and other services; (2) each Sub-Adviser’s investment management personnel; (3) each Sub-Adviser’s operations and financial condition; (4) each Sub-Adviser’s brokerage practices (including any soft dollar arrangements and any benefits the Sub-Adviser would receive from its relationship with the respective Fund); (5) the level of the fees that each Sub-Adviser charges compared with the fees charged to comparable mutual funds or accounts; (6) each Fund’s overall fees and operating expenses compared with similar mutual funds; (7) whether RiskX Investments and the Sub-Advisers had waived or reimbursed any fees; (8) the level of each Sub-Adviser’s profitability including the anticipated impact to its profitability under its relationship with the respective Fund; (9) each Sub-Adviser’s compliance systems; (10) each Sub-Adviser’s policies on and compliance procedures for personal securities transactions; (11) each Sub-Adviser’s reputation, expertise and resources in the financial markets; and (12) each Fund’s performance compared with similar mutual funds. The Trustees discussed the extent to which economies of scale were projected by RiskX Investments and each Sub-Adviser to be realized as each Fund’s assets, or the assets of the Trust overall, grew. The Trustees discussed the plans of RiskX Investments and the Sub-Advisers and their affiliates for marketing and distributing the shares of the various series of the Trust. The Trustees reviewed information about the potential effect of asset growth on Fund expenses, and the difficulty of forecasting its effect on the profitability of RiskX Investments and the Sub-Advisers. It was noted that, to the extent each Fund’s gross expenses currently were higher than its net expenses, the reduction of each Fund’s gross expenses through the achievement of economies of scale might benefit RiskX Investments and the Sub-Advisers by reducing the expenses that the Adviser and Sub-Advisers must reimburse to the Funds, rather than directly benefiting the Funds by reducing their net expenses. In reaching their conclusion with respect to the approval of the New Sub-Advisory Agreements, the Board members did not identify any one single factor as being controlling; rather, the Board took note of a combination of factors that influenced their decision making process. The Board did, however, identify the overall favorable investment performance of the Funds and management’s demonstrated commitment to the continued enhancement of investment performance, the commitment of RiskX Investments and the Sub-Advisers to the successful operation of each Fund, and the level of expenses of each Fund, as well as the continued use of an expense limitation agreement in order to reduce the overall operating expenses of the Funds, as being important elements of its consideration. The Board also considered the effectiveness of the compliance programs of the Funds, the Adviser and each Sub-Adviser in accordance with applicable requirements relating to mutual funds and their investment advisers. 15 The Board also determined that each New Sub-Advisory Agreement is in the best interests of the respective Fund and its shareholders. Accordingly, after consideration of the above factors, and such other factors and information it considered relevant, the Board unanimously approved each of the Investment Sub-Advisory Agreements and voted to recommend approval by each Fund’s shareholders with respect to that Fund’s New Sub-Advisory Agreement. If shareholders approve the New Sub-Advisory Agreements, each will remain in effect for up to two years from the date it takes effect, and, unless earlier terminated, will continue for maximum terms of one year thereafter, provided that each such continuance is approved annually with respect to the respective Fund (i) by the Trust’s Board or by a vote of a majority of the outstanding voting securities of the applicable Fund, and, in either case, (ii) by a majority of the Independent Trustees. Information About Each Sub-Adviser J.A. Forlines Global, LLC (JAForlines Risk-Managed Allocation Fund) J.A. Forlines Global, LLC is based at 63 Forest Avenue, Suite #1, Locust Valley, NY 11560. Forlines provides ongoing money management services for clients who have relationships with registered representatives of broker/dealers and registered investment advisers. As of June 30, 2015, Forlines had assets under management of approximately $414 million. Portfolio Managers . Mr. John A. Forlines, III of Forlines, and Mr. Eric Rubin and Mr. Charles McNally of RiskX Investments, are jointly and primarily responsible for the day-to-day management of the JAForlines Risk-Managed Allocation Fund. The biographical information for each is set forth below: John A. Forlines, III. Mr. Forlines is Chairman and Chief Investment Officer at JAForlines Global (JFG), a New York-based investment management company specializing in separately managed accounts and model strategies for broker/dealers, RIAs and their representatives. JFG also offers a tactical allocation Collective Fund for use in 401(k) plans and is sub-advisor to the American Independence JAForlines Risk-Managed Allocation mutual fund. Mr. Forlines is an Executive in Residence in the Department of Economics at Duke where he teaches classes in behavioral finance and decision making. In addition to his work at JFG and Duke University, Mr. Forlines is the Managing Partner of the Forlines Family Office, which is active primarily in charitable support for education in the United States. He also serves as Senior Advisor to Core Asset Management Company and previously served as the Co-Chair and President of the Investment Committee of Core. Mr. Forlines enjoyed a long career with J.P. Morgan from 1985-2000, serving various roles within the firm, including Vice President of Structured Products, Co-Head of the U.S. Private Equity Group, Managing Director in the Securities Business Development Group and Managing Director and Co-Head of U.S. Tech, Media & Telecom Investment Banking. Eric M. Rubin. Mr. Rubin is President, Fund Services of RiskX Investments. Mr. Rubin was a founding member of American Independence and served as its President since February 2005. In addition, he is a co-portfolio manager of the Rx Dynamic Stock Fund and serves as President of American Independence Funds Trust and Rx Funds Trust. Prior to American Independence, Mr. Rubin was Vice President of ING Financial Partners from June 2004 to January 2005, Senior Vice President of Mercantile Capital Advisers from April 2003 to April 2004, Senior Vice President of DST International from January 2002 to April 2003 and President of EMR Financial Services from June 2000 to February 2001. Charles McNally. Mr. McNally serves as the Chief Portfolio Strategist for RiskX Investments and joined American Independence in early 2013. Mr. McNally also co-manages two other mutual funds, the Rx MAR Tactical Moderate Growth Fund and the Rx MAR Tactical Growth Fund, each a series in an affiliated trust, the Rx Funds Trust. For thirteen years, he was a founding member and became a portfolio manager and head of manager research for the Fund of Funds and Institutional Advisory Group at Lyster Watson & Company, a pioneer firm in advising hedge fund investors. Prior to that, he had various roles at Jefferies Group, Goldman Sachs & Company, Salomon Brothers, and CS First Boston. Mr. McNally earned a Sc.B in Applied Mathematics, magna cum laude, from Brown University, and continued his studies in pure and applied mathematics at Cambridge University (as a Churchill Scholar) and at New York University’s Courant Institute of Mathematical Sciences. 16 Additional Information Regarding Forlines . Information regarding the name(s), address(es) and principal occupation(s) of the principal executive officer(s) and partner(s) of Forlines is set forth in below. For further information regarding Forlines, please see www.jaforlines.com. Name* Title or Status Address John A. Forlines, III Chairman and Chief Investment Officer 63 Forest Avenue, Suite #1, Locust Valley, NY 11560 Other Funds Advised by Forlines . As of the Record Date, Forlines does not act as investment adviser with respect to another registered investment company. Relationships with the Fund . No officer or Trustee of the Fund is an officer, employee, director, general partner or shareholder of Forlines or has any material direct or indirect interest in Forlines or any other person controlling, controlled by or under common control with Forlines. During the fiscal year ended October 31, 2014, the Fund paid no commissions to brokers affiliated with Forlines. Navellier & Associates, Inc. (International Alpha Strategies Fund and Large Cap Growth Fund) Navellier & Associates, Inc. is headquartered at 1 East Liberty, Suite 504, Reno, Nevada 89501. Navellier manages a variety of portfolios for institutional clients and as of June 30, 2015 had approximately $1.8 billion in assets under management. Portfolio Managers . Mr. Louis Navellier is primarily responsible for the day-to-day management of the International Alpha Strategies Fund, and he is co-portfolio manager along with Mr. Shawn Price for the Large Cap Growth Fund. In managing the International Alpha Strategies Fund’s portfolio, Mr. Navellier consults with Mr. James O’Leary of Henry James International Management, an SEC registered investment adviser. The biographical information for Messrs. Navellier and Price is set forth below: Louis Navellier . (Both Funds) Louis Navellier founded Navellier and currently serves as its Chief Investment Officer, Chief Executive Officer, and Chairman. He is responsible for the management of individual portfolios, mutual funds, and institutional portfolios. Mr. Navellier began publishing his quantitative analysis on growth stocks in 1980, and in 1987 he started managing private accounts for high-net-worth individuals, and shortly thereafter for public plans, Taft-Hartley plans, corporate pension funds, endowments, and foundations. Mr. Navellier received a B.S. in business administration and an M.B.A. in finance from California State University, Hayward. Shawn C. Price . (Large Cap Growth Fund) Mr. Price is the primary manager of the Large Cap Growth Fund and has been a Portfolio Manager for Navellier since 1991. Mr. Price is an integral member of Navellier's research team and conducts ongoing research enhancements of the firm’s quantitative investment process and is involved with product development. Mr. Price received a B.S. in finance from the University of Nevada, Reno. 17 Additional Information Regarding Navellier. Information regarding the name(s), address(es) and principal occupation(s) of the principal executive officer(s) and partner(s) of Navellier is set forth in below. For further information regarding Navellier, please see www.navellier.com. Name* Title or Status Address Louis G. Navellier Chief Investment Officer 1 East Liberty, Suite 504, Reno, Nevada 89501 David V. Machen Chief Financial Officer 1 East Liberty, Suite 504, Reno, Nevada 89501 Tanya Alexander Chief Compliance Officer 1 East Liberty, Suite 504, Reno, Nevada 89501 Other Funds Advised by Navellier. As of the Record Date, Navellier does not act as investment adviser with respect to another registered investment company with the same investment objective and strategies as either the International Alpha Strategies Fund or the Large Cap Growth Fund. Navellier manages the Cavalier Fundamental Growth Fund, which has different strategies from that of the American Independence Large Cap Growth Fund. Relationships with the Fund. Mr. John Coyle, who is on the Board of the Adviser, is also the Managing Director for Navellier. No officer or Trustee of the Funds is an officer, employee, director, general partner or shareholder of Navellier or has any material direct or indirect interest in Navellier or any other person controlling, controlled by or under common control with Navellier. During the fiscal year ended October 31, 2014, the Fund paid no commissions to brokers affiliated with Navellier. Boyd Watterson Asset Management, LLC (Boyd Watterson Core Plus Fund) Boyd Watterson Asset Management, LLC is headquartered at 1801 E. 9th St., Suite 1400, Cleveland, Ohio 44114. Boyd Watterson managed more than $6.5 billion as of June 30, 2015. Boyd Watterson is a wholly owned subsidiary of Titanium Asset Management Corporation, located at 1801 E. 9th St., Suite 1400, Cleveland, Ohio 44114. Portfolio Managers. The Boyd Watterson Fixed Income investment team, comprised of David Dirk, Gregory Cobb, Brian Gevry and James Shirak, is jointly and primarily responsible for the day-to-day management of the Boyd Watterson Core Plus Fund. The biographical information for each member of the Fixed Income Investment Team is set forth below: David M. Dirk, CFA. Mr. Dirk is Executive Vice President / Director of Portfolio Management and Trading with responsibility for directing all Portfolio Management and Trading activity at Boyd Watterson.
